223 Ga. 648 (1967)
157 S.E.2d 272
BONAPARTE
v.
THE STATE.
24291.
Supreme Court of Georgia.
Argued September 13, 1967.
Decided September 21, 1967.
Rehearing Denied October 5, 1967.
Limerick L. Odom, James F. Becton, for appellant.
Andrew J. Ryan, Jr., Solicitor General, Robert E. Barker, Arthur K. Bolton, Attorney General, Marion O. Gordon, Assistant Attorney General, Mathew Robins, Deputy Assistant Attorney General, for appellee.
DUCKWORTH, Chief Justice.
The accused was indicted, tried and convicted of rape without a recommendation for mercy. The appeal is from the judgment and sentence enumerating as error: (1) the failure of the court to grant a motion for new trial based on the general grounds and the lack of corroboration of the testimony of the female; and (2) the failure to charge on impeachment by (a) contradictory statements made by the prosecutrix and (b) by other testimony adduced from witnesses on the witness stand. Held:
1. In the absence of a timely written request it is not error to fail to charge the law with respect to contradictory evidence or with respect to the impeachment of witnesses. Hence the error alleged in failing to charge on contradictory statements made by the prosecutrix in that she changed to rape her first claim of having been assaulted with intent to rape or the law of impeachment is not meritorious. Freeman v. Coleman, 88 Ga. 421 (3) (14 SE 551); Steed v. State, 123 Ga. 569 (3) (51 SE 627); Lewis v. State, 125 Ga. 48 (53 SE 816); Lewis v. State, 129 Ga. 731 (3) (59 SE 782); Slocumb v. State, 157 Ga. 131 (121 SE 116); Cutis v. Geiger, 176 Ga. 864 (4) (169 SE 127).
2. The testimony of the female was fully corroborated by other testimony that she cried out as soon as she was attacked, the hot pursuit and arrest of the accused by the police who arrived on the scene immediately thereafter, her hysterical *649 condition which was intensified each time a Negro man approached her whether policeman or medical attendant, the marks on the assailant after his arrest, and his fingerprints which were found on her car. In addition there was other evidence connecting the accused with this assault. The enumerated error that the testimony of the female was not corroborated is without merit.
3. The evidence was sufficient to support the verdict of rape and the general grounds are not meritorious.
Judgment affirmed. All the Justices concur.